13-3077
         Mullar v. Lynch
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A087 445 586
                                                                               A087 445 587
                                                                               A087 445 588
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 2nd day of July, two thousand fifteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                REENA RAGGI,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _____________________________________
12
13       SATPAL SINGH MULLAR, JASPAL KAUR
14       MULLAR, SUKHKIRANDEEP SINGH MULLAR,
15                Petitioners,
16
17                         v.                                   13-3077
18                                                              NAC
19       LORETTA E. LYNCH, UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONERS:              Genet Getachew, Brooklyn, NY.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Anthony W. Norwood, Senior
28                                     Litigation Counsel; Colin J. Tucker,
29                                     Trial Attorney, Office of
 1                           Immigration Litigation, United
 2                           States Department of Justice,
 3                           Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioners, natives and citizens of India, seek review

10   of a July 25, 2013, order of the BIA, affirming the

11   September 26, 2011, decision of an Immigration Judge (“IJ”),

12   denying asylum, withholding of removal, and relief under the

13   Convention Against Torture (“CAT”).    In re Satpal Singh

14   Mullar, Jaspal Kaur Mullar, Sukhkirandeep Singh Mullar, Nos.

15   A087 445 586/587/588 (B.I.A. July 25, 2013), aff’g Nos. A087

16   445 586/587/588 (Immig. Ct. N.Y.C. Sept. 26, 2011).   We

17   assume the parties’ familiarity with the underlying facts

18   and procedural history in this case.

19       Under the circumstances of this case, we review the

20   IJ’s decision as modified by the BIA, i.e., minus the bases

21   for the credibility determination that the BIA expressly

22   declined to consider.   See Xue Hong Yang v. U.S. Dep’t of

23   Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The applicable

24   standards of review are well established.    See 8 U.S.C. §

25   1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

                                   2
 1   162, 165-66 (2d Cir. 2008) (per curiam). For applications

 2   such as Petitioners’, which are governed by the REAL ID Act,

 3   the agency may base a credibility finding on an applicant’s

 4   demeanor, the plausibility of his account, and

 5   inconsistencies in his statements, without regard to whether

 6   they go “to the heart of the applicant’s claim.”     8 U.S.C. §

 7   1158(b)(1)(B)(iii); In re J-Y-C-, 24 I. & N. Dec. 260, 265

 8   (B.I.A. 2007).     “We defer therefore to an IJ’s credibility

 9   determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder

11   could make such an adverse credibility ruling.”     Xiu Xia

12   Lin, 534 F.3d at 167.

13       The adverse credibility determination was properly

14   based on the inconsistency between Satpal’s application and

15   testimony about the name of the friend who harbored him from

16   police for several months.     See 8 U.S.C.

17   § 1158(b)(1)(B)(iii).     In his application, Satpal stated

18   that this friend’s name was Ranjit Singh; however, he

19   testified three separate times that this friend’s name was

20   Amrik Singh.     Petitioners contend that Satpal corrected

21   himself, after being confronted with this inconsistency, and

22   explained that his mistake was a result of nervousness.       The


                                     3
 1   agency was not compelled to credit this explanation. See

 2   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

 3       The adverse credibility determination was also properly

 4   based on the inconsistency between Satpal’s application and

 5   testimony, as well as upon Satpal’s internally inconsistent

 6   testimony, about whether police beat him along with his

 7   father-in-law at a 2003 political rally.       See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii).   Satpal stated in his application that

 9   he and his father-in-law were badly beaten; however, he

10   twice testified that he was not beaten before changing his

11   testimony to conform to his application.       The agency did not

12   err in rejecting Satpal’s explanation that he was nervous.

13   See Majidi, 430 F.3d at 80-81.

14       The agency also properly relied on Satpal’s

15   non-responsive and evasive demeanor in finding him not

16   credible.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Tu Lin v.

17   Gonzales, 446 F.3d 395, 400-01 (2d Cir. 2006) (“Evasiveness

18   is, of course, one of the many outward signs a fact-finder

19   may consider in evaluating demeanor and in making an

20   assessment of credibility.”).       The IJ reasonably noted that,

21   inter alia, Satpal was evasive when asked to whom he

22   reported in his political party and that at least three


                                     4
 1   questions were posed before Satpal provided a responsive

 2   answer.     Petitioners contend that Satpal appeared

 3   non-responsive because he was struggling to understand the

 4   questions.     However, Satpal explicitly confirmed during the

 5   hearing that he had no problems understanding the

 6   proceedings.     In this case, we afford the IJ’s assessment of

 7   Satpal’s demeanor “great deference.”     Tu Lin, 446 F.3d at

 8   400-01; see also Li Hua Lin v. U.S. Dep’t of Justice, 453

 9   F.3d 99, 109 (2d Cir. 2006) (“We can be still more confident

10   in our review of observations about an applicant’s demeanor

11   where, as here, they are supported by specific examples of

12   inconsistent testimony.”).

13       Petitioners do not challenge the agency’s findings that

14   their corroborating evidence was entitled to diminished

15   weight and that they failed to rehabilitate Satpal’s

16   credibility with reasonably available corroborating

17   evidence.     Therefore, those findings stand as valid bases

18   for the agency’s adverse credibility determination.     See

19   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per

20   curiam) (recognizing that an applicant’s failure to

21   corroborate his testimony may bear on credibility, or

22   because the absence of corroboration makes an applicant

23
                                     5
 1   unable to rehabilitate testimony that has already been

 2   called into question).

 3       Based on the foregoing, we find that the agency’s

 4   adverse credibility determination is supported by

 5   substantial evidence.    See Xiu Xia Lin, 534 F.3d at 167.

 6   The agency therefore did not err in denying asylum,

 7   withholding of removal, and CAT relief because all three

 8   claims shared the same factual predicate.    See Paul v.

 9   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

10       For the foregoing reasons, the petition for review is

11   DENIED.

12                                FOR THE COURT:
13                                Catherine O’Hagan Wolfe, Clerk
14
15




                                    6